         Case 19-30568       Doc 8    Filed 07/24/19 Entered 07/25/19 00:44:34             Desc Imaged
                                      Certificate of Notice Page 1 of 5
                                      United States Bankruptcy Court
                                        District of Massachusetts
In re:                                                                                 Case No. 19-30568-edk
Richard Earl Houghton                                                                  Chapter 7
Janet E. Houghton
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0101-3          User: admin                  Page 1 of 2                   Date Rcvd: Jul 22, 2019
                              Form ID: 309aauto            Total Noticed: 47


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 24, 2019.
db/jdb         +Richard Earl Houghton,    Janet E. Houghton,    534 Pendleton Ave,    Chicopee, MA 01020-2163
aty            +Andrew Cannella,    Bendett & McHugh P.C.,    270 Farmington Avenue,    Suite 171,
                 Farmington, CT 06032-1926
aty            +Cynthia Ravosa,    Massachusetts Bankruptcy Center,     One South Avenue,   Natick, MA 01760-4600
smg             MASS DEPT OF REVENUE,    BANKRUPTCY UNIT,    P0 BOX 9564,    Boston, MA 02114-9564
20359625        Admin Recovery, LLC,    6225 Sheridan Dr Ste 118,    Buffalo, NY 14221-4800
20359626        Ally Financial,    500 Woodward Ave Fl 10,    Detroit, MI 48226-3423
20359627        Amplify Funding,    PO Box 231,   Lac Du Flambeau, WI 54538-0231
20359633       +Chicopee Electric Light,    725 Front St,    Chicopee, MA 01020-1778
20359634        City of Chicopee - Water Dept.,     115 Baskin Dr,   Chicopee, MA 01020-3748
20359637        Concord Servicing Corporation,    4150 N Drinkwater Blvd Ste 200,     Scottsdale, AZ 85251-3643
20359638       +Doonan, Graves & Longoria,    100 Cummings Ctr,    Beverly, MA 01915-6113
20359639        Dynamic Recovery Solution,    135 Interstate Blvd,    Greenville, SC 29615-5720
20359644       +Freedom Mortgage,    PO Box 619063,    Dallas, TX 75261-9063
20359646       +Lincoln Heritage Life Insurance Company,     4343 E Camelback Rd Ste 400,
                 Phoenix, AZ 85018-2705
20359648        MedExpress Urgent Care, P.C. - Mass.,     PO Box 14865,    Belfast, ME 04915-4043
20359650        Oasis Financial,    9525 Bryn Mawr Ave Ste 900,    Rosemont, IL 60018-5264
20359653       +Raymour & Flanigan,    Attn: Bankruptcy,    PO Box 130,    Liverpool, NY 13088-0130
20359654        Raymour & Flanigan Furniture,    7248 Morgan Rd,    Liverpool, NY 13090-4535
20359655        Recovery Division,    Asset Recovery Dept,    1560 West Expy Ste C135,    Searcy, AR 72143
20359658        Riverbend Medical Group,    395 Southampton Rd Ste 100,     Westfield, MA 01085-1324
20359660        Solar Mosaic, Inc.,    300 Lakeside Dr Fl 24,    Oakland, CA 94612-3534
20359662        U.S. Attorney,    United States Federal Courthouse,     1 Courthouse Way Ste 9200,
                 Boston, MA 02210-3011
20359663        Walmart, Inc.,    702 SW 8th St,    Bentonville, AR 72712-6209
20359664        WebBank/Gettington,    215 S State St,    Salt Lake City, UT 84111-2319

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: FDWOSTRANDER.COM Jul 23 2019 05:18:00       David W. Ostrander,    Ostrander Law Office,
                 P. O. Box 1237,    36 Service Center Road,    Northampton, MA 01060-2575
smg            +E-mail/Text: duabankruptcy@detma.org Jul 23 2019 01:20:45        CHIEF COUNSEL, LEGAL DEPARTMENT,
                 DEPARTMENT OF UNEMPLOYMENT ASSISTANCE,     COMMONWEALTH OF MASSACHUSETTS,
                 19 STANIFORD STREET,1ST FLOOR,    Boston, MA 02114-2502
smg             EDI: MASSDOR Jul 23 2019 05:18:00      MASS DEPT OF REVENUE,     BANKRUPTCY UNIT,    P0 BOX 9564,
                 Boston, MA 02114-9564
ust            +E-mail/Text: USTPRegion01.WO.ECF@usdoj.gov Jul 23 2019 01:20:40        Richard King,
                 Office of the U. S. Trustee,    446 Main Street,    14th Floor,    Worcester, MA 01608-2361
20359631        E-mail/Text: bankruptcy@cavps.com Jul 23 2019 01:20:49       Cavalry Portfolio Services,
                 4050 E Cotton Center Blvd Bldg 2,    Phoenix, AZ 85040-8861
20359628        EDI: CAPITALONE.COM Jul 23 2019 05:18:00       Capital One Bank, USA, NA,    Attn: Bankruptcy,
                 PO Box 30285,    Salt Lake City, UT 84130-0285
20359629        EDI: CAPITALONE.COM Jul 23 2019 05:18:00       Capital One, N.A.,    1680 Capital One Dr,
                 Mc Lean, VA 22102-3407
20359630       +E-mail/Text: bankruptcy@cavps.com Jul 23 2019 01:20:48       Cavalry Portfolio Service,
                 Attn: Bankruptcy,    500 Summit Lake Dr Ste 400,    Valhalla, NY 10595-2322
20359632       +E-mail/Text: dl-csgbankruptcy@charter.com Jul 23 2019 01:21:01        Charter Communications, Inc.,
                 400 Atlantic St,    Stamford, CT 06901-3533
20359635        E-mail/PDF: cmabankruptcy@nisource.com Jul 23 2019 01:31:42        Columbia Gas of Massachusetts,
                 PO Box 742514,    Cincinnati, OH 45274-2514
20359636        EDI: WFNNB.COM Jul 23 2019 05:18:00      Comenity Bank - Blair,     1 Righter Pkwy Ste 100,
                 Wilmington, DE 19803-1533
20359640        EDI: CBSMASON Jul 23 2019 05:18:00      Figi’s Gifts in Good Taste,     PO Box 77001,
                 Madison, WI 53707-1001
20359641        E-mail/Text: data_processing@fin-rec.com Jul 23 2019 01:20:35
                 Financial Recovery Services, Inc.,    PO Box 385908,    Minneapolis, MN 55438-5908
20359642       +EDI: AMINFOFP.COM Jul 23 2019 05:18:00       First Premier Bank,    Attn: Bankruptcy,
                 PO Box 5524,    Sioux Falls, SD 57117-5524
20359643        EDI: FSAE.COM Jul 23 2019 05:18:00      Firstsource Advantage, LLC,     205 Bryant Woods S,
                 Amherst, NY 14228-3609
20359645        EDI: IRS.COM Jul 23 2019 05:18:00      Internal Revenue Service,     PO Box 7346,
                 Philadelphia, PA 19101-7346
20359647       +EDI: RESURGENT.COM Jul 23 2019 05:18:00       LVNV Funding/Resurgent Capital,     Attn: Bankruptcy,
                 PO Box 10497,    Greenville, SC 29603-0497
20359649        EDI: CBS7AVE Jul 23 2019 05:18:00      Midnight Velvet,    1112 7th Ave,    Monroe, WI 53566-1364
20359652        EDI: PRA.COM Jul 23 2019 05:18:00      Portfolio Recovery Associates, LLC,
                 120 Corporate Blvd Ste 100,    Norfolk, VA 23502-4952
20359651        E-mail/Text: recovery@paypal.com Jul 23 2019 01:19:52       PayPal,    2211 N 1st St,
                 San Jose, CA 95131-2021
20359656        EDI: RESURGENT.COM Jul 23 2019 05:18:00       Resurgent Capital Services,    PO Box 1269,
                 Greenville, SC 29602-1269
20359657        EDI: RESURGENT.COM Jul 23 2019 05:18:00       Resurgent Capital Services/LVNV Funding,
                 PO Box 1269,    Greenville, SC 29602-1269
           Case 19-30568            Doc 8       Filed 07/24/19 Entered 07/25/19 00:44:34                        Desc Imaged
                                                Certificate of Notice Page 2 of 5


District/off: 0101-3                  User: admin                        Page 2 of 2                          Date Rcvd: Jul 22, 2019
                                      Form ID: 309aauto                  Total Noticed: 47


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
20359659        E-mail/PDF: clerical@simmassociates.com Jul 23 2019 01:31:49     SIMM Associates, Inc.,
                 800 Pencader Dr,   Newark, DE 19702-3354
20359661        EDI: RMSC.COM Jul 23 2019 05:18:00     SYNCB/Wal-Mart,   PO Box 965060,
                 Orlando, FL 32896-5060
                                                                                            TOTAL: 24

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 22, 2019 at the address(es) listed below:
              Andrew Cannella     on behalf of Creditor   Freedom Mortgage Corporation bkecf@bmpc-law.com
              Cynthia Ravosa     on behalf of Joint Debtor Janet E. Houghton
               massachusettsbankruptcycenter@gmail.com, G63887@notify.cincompass.com
              Cynthia Ravosa     on behalf of Debtor Richard Earl Houghton
               massachusettsbankruptcycenter@gmail.com, G63887@notify.cincompass.com
              David W. Ostrander    david@ostranderlaw.com,
               dwo@trustesolutions.net;candace@ostranderlaw.com;dwo@trustesolutions.net
              Richard King    USTPRegion01.WO.ECF@USDOJ.GOV
                                                                                             TOTAL: 5
       Case 19-30568                Doc 8           Filed 07/24/19 Entered 07/25/19 00:44:34                          Desc Imaged
                                                    Certificate of Notice Page 3 of 5
Information to identify the case:
Debtor 1              Richard Earl Houghton                                                 Social Security number or ITIN   xxx−xx−8131
                      First Name   Middle Name     Last Name                                EIN _ _−_ _ _ _ _ _ _
Debtor 2              Janet E. Houghton                                                     Social Security number or ITIN   xxx−xx−8060
(Spouse, if filing)
                      First Name   Middle Name     Last Name                                EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Massachusetts
                                                                                            Date case filed for chapter 7 7/16/19
Case number:          19−30568


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case           12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, you may wish to consult an attorney. All documents filed in the case may be inspected through
PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other document in the case. Do not include more than the last four
digits of a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that
you file with the court.

                                                 About Debtor 1:                                      About Debtor 2:

1.      Debtor's full name                       Richard Earl Houghton                                Janet E. Houghton

2.      All other names used in the
        last 8 years

3.     Address                               534 Pendleton Ave                                        534 Pendleton Ave
                                             Chicopee, MA 01020                                       Chicopee, MA 01020

4.     Debtor's attorney                     Cynthia Ravosa                                          Contact phone 508−655−3013
                                             Massachusetts Bankruptcy Center
       Name and address                      One South Avenue                                        Email:
                                             Natick, MA 01760                                        massachusettsbankruptcycenter@gmail.com

5.     Bankruptcy trustee                    David W. Ostrander                                       Contact phone 413−585−9300
                                             Ostrander Law Office
       Name and address                      P. O. Box 1237                                           Email: david@ostranderlaw.com
                                             36 Service Center Road
                                             Northampton, MA 01061
                                                                                                              For more information, see page 2>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                page 1
      Case 19-30568                 Doc 8         Filed 07/24/19 Entered 07/25/19 00:44:34                                  Desc Imaged
                                                  Certificate of Notice Page 4 of 5
Debtor Richard Earl Houghton and Janet E. Houghton                                                                Case number 19−30568 −edk
6. Bankruptcy clerk's office                   U.S. Bankruptcy Court                                         Hours open: Monday−Friday
                                               300 State Street, Suite 220                                   8:30am−5:00pm
   Documents in this case may be filed at this Springfield, MA 01105
    address. You may inspect all records filed                                                               Contact phone 413−785−6900
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Date: 7/22/19

7. Meeting of creditors                          September 10, 2019 at 09:00 AM                              Location:

    Debtors must attend the meeting to be        The meeting may be continued or                             1350 Main Street, Suite 1112,
    questioned under oath. In a joint case,      adjourned to a later date. If so, the                       Springfield, MA 01103
    both spouses must attend. Creditors may
    attend, but are not required to do so.       date will be on the court docket.


8. Presumption of abuse                          The presumption of abuse does not arise.
    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                     File by the deadline to object to               Filing
                                                 discharge or to challenge                       deadline:
    Papers and any required fee must be          whether certain debts are                       11/12/19
    received by the bankruptcy clerk's office    dischargeable:
    no later than 4:30 PM (Eastern Time) by
    the deadlines listed.
                                                 You must file a complaint:

                                                          • if you assert that the debtor is
                                                            not entitled to receive a
                                                            discharge of any debts under
                                                            any of the subdivisions of 11
                                                            U.S.C. § 727(a)(2) through (7),
                                                            or
                                                          • if you want to have a debt
                                                            excepted from discharge under
                                                            11 U.S.C. § 523(a)(2), (4) or (6).

                                                 You must file a motion:

                                                          • if you assert that the discharge
                                                            should be denied under §
                                                            727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain                     conclusion of the meeting of creditors
                                                 property as exempt. If you believe that the
                                                 law does not authorize an exemption
                                                 claimed, you may file an objection.


10. Deadline to file §503(b)(9)                  Requests under Bankruptcy Code                              Filing deadline: 60 days from the first
    requests:                                    §503(b)(9)(goods sold within twenty(20)                     date set for the meeting of creditors
                                                 days of bankruptcy) must be filed in the
                                                 Bankruptcy Clerk's office.


11. Proof of claim                               For holder(s) of a claim secured by a                       Filing deadline: 70 days from the
                                                 security interest in the debtor's principal                 Filing Date of the Petition
                                                 residence, pursuant to Rule 3002(c)7(A):


                                                 For creditors other than those holding a Claim Secured by a Security Interest in the
                                                 Debtor's Principal Residence: A date has not been set yet. No property appears to be
                                                 available to pay creditors. Therefore, please do not file a proof of claim now. If it later
                                                 appears that assets are available to pay creditors, the clerk will send you another notice
                                                 telling you that you may file a proof of claim and stating the deadline.
                                                                                                                    For more information, see page 3>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                      page 2
      Case 19-30568                Doc 8        Filed 07/24/19 Entered 07/25/19 00:44:34                        Desc Imaged
                                                Certificate of Notice Page 5 of 5
Debtor Richard Earl Houghton and Janet E. Houghton                                             Case number 19−30568 −edk
12. Discharge of Debts            The debtor is seeking a discharge of most debts, which may include your debt. A
                                  discharge means that you may never try to collect the debt from the debtor. If you
                                  believe that the debtor is not entitled to receive a discharge under Bankruptcy Code
                                  §727(a) or that a debt owed to you is not dischargeable under Bankruptcy Code
                                  §523(a)(2),(4), or (6), you must file a complaint or a motion if you assert the discharge
                                  should be denied under §727(a)(8) or (a)(9) in the bankruptcy clerk's office by the
                                  "Deadline to Object to Debtor's Discharge or to Challenge the Dischargeability of Certain
                                  Debts" listed on line 9 of this form. The bankruptcy clerk's office must receive the
                                  complaint or motion and any required filing fee by that deadline.

13. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

14. Financial Management Training Deadline for debtor to attend a financial management training program
    Program Deadline for the Debtor approved by the United States Trustee: Sixty (60) days from the first date set
                                    for the meeting of creditors. The discharge will not enter if the debtor fails to attend
                                    a financial management−training program approved by the United States Trustee or if
                                    the debtor attends such training and fails to file a certificate of completion with the
                                    U.S. Bankruptcy Court. The training is in addition to the pre−bankruptcy counseling
                                    requirement. A list of approved courses may be obtained from the United States
                                    Trustee or from the court's website at www.mab.uscourts.gov.

15. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                              debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                              the objection by the deadline to object to exemptions in line 9.

16. Abandonment of Estate Property Notice is hereby given that any creditor or other interested party who wishes to
                                   receive notice of the estate representative's intention to abandon property of the
                                   estate pursuant to 11 U.S.C. §554(a) must file with the Court and serve upon the
                                   estate representative and the United States trustee a written request for such notice
                                   within fourteen (14) days from the date first scheduled for the meeting of creditors.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                          page 3
